DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/amendments filed October 4, 2022. Claims 1, 3-4, and 8 have been amended. Claims 1-8 are presently pending and are presented for examination.

Response to Arguments/Remarks


4.	35 U.S.C. § 112(b) Rejection. Applicant's arguments/remarks filed on October 4, 2022 regarding the previous 35 U.S.C. 112(b) rejection have been fully considered. Applicant failed to address 112(b) rejection of claim 6. The term “substantially equal” is indefinite as per the previous 35 U.S.C. 112(b) rejection. Applicant's arguments/amendments are not persuasive. Accordingly, 35 U.S.C. 112(b) rejection is maintained. 
5.	35 USC § 103 Rejection. Applicant's amendments/arguments filed on October 4, 2022 regarding the previous 35 USC § 103 rejection have been fully considered. Applicant’s arguments, with respect to the previous 35 USC § 103 rejection, are not persuasive.
The applicant argues that “Fujiwara and Pitcel fail to teach or suggest a work machine comprising a main body unit including a blade configured to perform a given task; a motor configured to generate a rotational driving force for at least causing the main body unit to travel; a switch configured to provide information concerning a rotational speed of the motor, wherein the information comprises a load on the blade determined based on measurements of current and voltage of the motor;  and a control unit configured to change during the given task the rotational speed of the motor indicated by the switch according to variation in the load on the blade.  Therefore, because Fujiwara and Pitcel fail to teach or suggest the presently claimed features recited in independent claim 1,”.

Pursuant to MPEP 2111.01 Plain Meaning, I. THE WORDS OF A CLAIM MUST BE GIVEN THEIR "PLAIN MEANING" UNLESS SUCH MEANING IS INCONSISTENT WITH THE SPECIFICATION Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say. Thus, "heating the resulting batter-coated dough to a temperature in the range of about 400oF to 850oF" required heating the dough, rather than the air inside an oven, to the specified temperature.).


Pursuant to MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103, I. RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)”

However, the examiner respectfully disagrees. After a careful review of the prior art, the examiner concludes that the above argued limitation is expressly or impliedly contained in the prior art of Fujiwara and Pitcel. For example, the limitation of “wherein the information comprises a load on the blade determined based on measurements of current and voltage of the motor” is equivalent to changes in current and voltage due to a load variation. In other words, as the load changes, the current and voltage change as well. This feature is disclosed by Fujiwara by controlling an engine output as the engine load changes (See at least fig 9, ¶ 7, “a droop control mode for varying the engine rotational speed according to varying load”), (See at least fig 9, ¶ 14, “a droop controlling section for controlling the engine in a droop control mode for varying the engine rotational speed in dependence on the engine load”). It is known and understood in the art that a change in measurement of current and voltage represent a change on load of a system. Therefore, the above argued limitation is expressly or impliedly contained in the prior art. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The limitations argued by the applicant may also be reasoned from knowledge generally available to one of ordinary skill in the art since the concept of change in motor output based on variation of load input is conventional and known in the art. 
Therefore, it would be obvious to combine these references with the knowledge generally available to one of ordinary skill in the art as already shown in the Non-Final Action. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Therefore, for the above reasons, the examiner maintains the rejection over claims 1-8.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

8.	The term “substantially equal” in claim 6 is a relative term which renders the claim indefinite.  The term “substantially equal” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please provide a specific definition of the term by amending the claims or removing it from the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-8 are rejected under 35 U.S.C 103 as being unpatentable over Fujiwara et al, US 2014/0059990, in view of Pitcel et al. US 2014/0013722, hereinafter referred to as Fujiwara and Pitcel, respectively.

Regarding claim 1, Fujiwara discloses a work machine comprising: 
a main body unit including a blade configured to perform a given task (See at least fig 1, ¶ 35, “A frame 10 constituting a vehicle body 1 of the front mower is supported on front wheels 11 and rear wheels 12. The frame 10 consists of a front frame 10a and a rear frame llb, each of which includes left and right vertical members extending along the longitudinal direction (traveling direction) of the vehicle body 1”), (See at least fig 1, ¶ 53, “The mower unit 2 includes three grass cutting/mowing blades 23 shrouded by a mower deck 21. The blades 23 are driven to rotate about a vertical axis by the belt transmission mechanism 22. Each blade 23, as well-known, has a band-plate like shape and includes wind-generating projections called wind-generating vanes”); 
generate a rotational driving force for at least causing the main body unit to travel (See at least fig 9, item 7, ¶ 58, “maintaining the rotational speed of the engine 7 at a predetermined fixed value independently of engine load. When this isochroous control mode is selected, once a certain engine rotational speed is set by the driver or set in advance, for instance, the actual engine rotational speed will be maintained at this set rotational speed”); 
a switch configured to provide information concerning a rotational speed wherein the information comprises a load on the blade determined based on measurements of current and voltage (See at least fig 9, item 7, ¶ 21, “a display portion provided in a display for displaying an engine rotational speed.”); and 
a control unit configured to change during the given task the rotational speed indicated by the switch according to variation in the load on the blade (See at least fig 9, item 7, ¶ 54, “FIG. 9 shows a block diagram of an engine control system and a display control system of this front mower, showing a display ECU 50, an engine ECU 60 and a sensor ECU 90 as an electronic control unit (ECU) 6 relating particularly to the engine control system and the display control system in this front mower”), (See at least fig 9, ¶ 7, “a droop control mode for varying the engine rotational speed according to varying load”), (See at least fig 9, ¶ 14, “a droop controlling section for controlling the engine in a droop control mode for varying the engine rotational speed in dependence on the engine load”).
Fujiwara fails to explicitly disclose a motor configured to generate a rotational driving force.
However, Pitcel teaches a motor configured to generate a rotational driving force (See at least fig 1 ¶ 32, “While a single motor 32 is shown in FIG. 1, in other exemplary embodiments, separate wheel hub motors may be provided for each driven wheel 22 (see FIG. 3). If a single motor 32 is utilized, as showninFIG.1, themotor32maypowerthe wheels 22 through a device such as a differential to allow each wheel to rotate at a different speed”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fujiwara and include a motor configured to generate a rotational driving force as taught by Pitcel because it would allow the system to be driven while consuming only stored electrical power (Pitcel ¶ 33).
Regarding claim 2, Fujiwara discloses the work machine according to claim 1, wherein the control unit reduces the rotational speed of the motor based on an increase in the load (See at least fig 1, ¶ 20, “under a grass mowing condition that causes high engine load, there will be implemented a map that allows a certain level of rotational speed reduction in accordance with increase in the load”), (The examiner notes that is conventional and known in the art to use an engine or motor to generate rotational driving force as shown in claim 1. Further, vehicle speed control based on amount of load is also conventional and known).Regarding claim 3, Fujiwara discloses the work machine according to claim 1.
 Fujiwara fails to explicitly disclose wherein the motor includes a travel motor configured to cause the main body unit to travel, and a work motor provided for the blade and configured to provide a motive power for performing the given task, and the control unit increases a rotational speed of the work motor based on an increase in the load. 
However, Pitcel teaches wherein the motor includes a travel motor configured to cause the main body unit to travel, and a work motor provided for the blade and configured to provide a motive power for performing the given task, and the control unit increases a rotational speed of the work motor based on an increase in the load (See at least fig 1 ¶ 29, “The drive system 20 provides power to at least one drive wheel 22 to propel the vehicle 10 and provides power to an implement or accessory, (e.g., one or more rotating blades 24”), (See at least fig 1 ¶ 56, “A control unit 340 operates the motors 338 to drive the wheels 322 and the motor/generator 332 to drive the blades 324 through the PTO clutch 334”), (See at least fig 1 ¶ 68, “the control unit may be utilized to gradually increase first the ground speed and then the blade speed until the total load approaches the upper target limit”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fujiwara and include wherein the motor includes a travel motor configured to cause the main body unit to travel, and a work motor provided for the blade and configured to provide a motive power for performing the given task, and the control unit increases a rotational speed of the work motor based on an increase in the load as taught by Pitcel because it would allow the system to gradually increase first the blade speed and then the wheel speed until the load stabilizes (Pitcel ¶ 73).Regarding claim 4, Fujiwara discloses the work machine according to claim 3. 
Fujiwara fails to explicitly disclose wherein the control unit is configured to change a speed status between a low-speed status for rotating the work motor at a low speed, and a high-speed status for rotating the work motor at a high speed, and the control unit changes the speed status from the low-speed status to the high-speed status based on the load exceeding a first work threshold, and changes the speed status from the high-speed status to the low-speed status based on the load falling below a second work threshold that is lower than the first work threshold. 
However, Pitcel teaches wherein the control unit is configured to change a speed status between a low-speed status for rotating the work motor at a low speed, and a high-speed status for rotating the work motor at a high speed, and the control unit changes the speed status from the low-speed status to the high-speed status based on the load exceeding a first work threshold, and changes the speed status from the high-speed status to the low-speed status based on the load falling below a second work threshold that is lower than the first work threshold (See at least fig 1 ¶ 73, “the control unit may be utilized to gradually increase first the blade speed and then the wheel speed until the load stabilizes.”), (See at least fig 1 ¶ 68, “the control unit may be utilized to gradually increase first the ground speed and then the blade speed until the total load approaches the upper target limit”), (See at least fig 1 ¶ 74, “The hybrid drive system may attempt to maintain the desired blade speed, but allow the blade speed to vary based on load. The selected blade speed is therefore a maximum limit for the blade speed”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fujiwara and include wherein the control unit is configured to change a speed status between a low-speed status for rotating the work motor at a low speed, and a high-speed status for rotating the work motor at a high speed, and the control unit changes the speed status from the low-speed status to the high-speed status based on the load exceeding a first work threshold, and changes the speed status from the high-speed status to the low-speed status based on the load falling below a second work threshold that is lower than the first work threshold as taught by Pitcel because it would allow the system to gradually increase first the blade speed and then the wheel speed until the load stabilizes (Pitcel ¶ 73).Regarding claim 5, Fujiwara discloses the work machine according to claim 4, wherein the control unit includes a travel judgment threshold that is compared with the load when slowing down the travel motor, and the travel judgment threshold is set higher than the first work threshold (See at least fig 9, item 7, ¶ 54, “FIG. 9 shows a block diagram of an engine control system and a display control system of this front mower, showing a display ECU 50, an engine ECU 60 and a sensor ECU 90 as an electronic control unit (ECU) 6 relating particularly to the engine control system and the display control system in this front mower”), (See at least fig 9, ¶ 7, “a droop control mode for varying the engine rotational speed according to varying load”), (See at least fig 9, ¶ 14, “a droop controlling section for controlling the engine in a droop control mode for varying the engine rotational speed in dependence on the engine load”).Regarding claim 6, Fujiwara discloses the work machine according to claim 3, wherein the control unit acquires information about a present status that is divided into "rotational speed being changed" indicating that the rotational speed of the work motor is being changed to a work target rotational speed, and "constant speed rotation" indicating that the rotational speed of the work motor is substantially equal to the work target rotational speed, and the control unit allows a speed reduction of the travel motor when recognizing the "constant speed rotation" (See at least ¶ 5, “a controller for calculating, as a control target, a target reel rotational speed based on a detected vehicle speed, and a further controller configured to compare a detected reel rotational speed and a target reel rotational speed and then execute a feedback control so that the actual reel rotational speed may follow the target reel rotational speed”), (See at least ¶ 7, “control mode for maintaining a constant engine rotational speed irrespectively of variation in the load applied to the engine”), (See at least fig 9, ¶ 14, “a droop controlling section for controlling the engine in a droop control mode for varying the engine rotational speed in dependence on the engine load”).Regarding claim 7, Fujiwara discloses the work machine according to claim 1, wherein the control unit sets a reference rotational speed based on information concerning the rotational speed of the motor, and when performing the changing of the rotational speed based on the load, the control unit changes the reference rotational speed to set a target travel rotational speed, based on a correspondence map indicating a speed ratio of the reference rotational speed that corresponds to the load (See at least ¶ 20, “there are prepared a plurality of isochronous control characteristics maps as maps for the isochronous control for respective differing grass mowing conditions that may significantly affect the engine load. In particular, under a grass mowing condition that causes high engine load, there will be implemented a map that allows a certain level of rotational speed reduction in accordance with increase in the load”), (See at least ¶ 60, “The control characteristics map storing section 64 stores therein a plurality of so-called isochronous control characteristics maps as a group of isochronous control characteristics maps which define fuel injection amounts ( or governor positions) corresponding to various engine loads (engine rotational speed reduction) in order to avoid or limit reduction of engine rotational speed within a certain range”).Regarding claim 8, Fujiwara discloses the work machine according to claim 7, wherein the switch is configured to change the reference rotational speed based on an operation performed by a user (See at least ¶ 59, “The driver may avoid such drop in engine rotational speed by stepping on the accelerator pedal in response to the engine rotational speed drop”), (See at least ¶ 58, “once a certain engine rotational speed is set by the driver or set in advance, for instance, the actual engine rotational speed will be maintained at this set rotational speed, irrespectively of variation occurring in the engine load”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665